Citation Nr: 9921065	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-03 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel 


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 decision from the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO) denying 
the appellant's claim for VA benefits. 

The veteran requested a hearing before the Board at the VA RO.  
In March 1999, the RO notified the appellant of the scheduled 
hearing.  He failed to appear.  38 C.F.R. § 20.704(d) (1998).


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
certified that the appellant did not serve as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.  


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to VA 
benefits has not been met as a matter of law; the appellant is 
not eligible for VA benefits.  38 U.S.C.A. §§ 101, 107 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 3.203 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

The appellant alleges service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
United States Armed Forces from December 1941 to August 1945.  On 
June 9, 1994 the appellant filed an original claim for 
nonservice-connected disability pension benefits with the RO.  To 
support his application, he submitted a certified copy of the 
original of a Veterans Claims Commission Application For 
Settlement Of Claims Of Filipino Veterans Under Republic Act No. 
1889 (VCCA) and documents related thereto, a certified copy of an 
original membership card to the Samal Veterans Association, a 
birth certification and a marriage contract.  His claim for basic 
eligibility for nonservice-connected disability pension benefits 
was denied by the RO on July 12, 1994.  

On July 8, 1994 the RO submitted a request to the ARPERCEN to 
verify the service of the appellant in the Armed Forces of the 
United States.  Certification of the claimant's military service 
from ARPERCEN dated May 8, 1995 was received certifying that the 
appellant did not serve as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the Armed Forces of the United States.  

On May 28, 1997, a reopened claim was received from the 
appellant.  A notarized Affidavit signed by the appellant and 
describing events in connection with his alleged service in the 
Armed Forces of the United States was attached.  On July 3, 1997 
the RO notified the appellant that his claim was disallowed based 
on the ARPERCEN's findings that he did not render valid service 
in the Armed Forces of the United States.  On July 28, 1997 
appellant submitted VA Form 21-4138 (Statement In Support Of 
Claim) and attached a copy of the VCCA that he submitted with his 
June 1994 claim along with the Affidavit that was also previously 
submitted.  


Criteria

As a threshold matter, one claiming entitlement to VA benefits 
must qualify as a claimant by submitting evidence of service and 
character of discharge.  Aguilar v. Derwinski, 2 Vet. App. 21 
(1991); Grottveit v. Brown, 5 Vet. App. 91 (1993).  If such 
evidence is not received, VA will request verification of service 
from the service department.  38 C.F.R. § 3.203(c).

For a Regular Philippine Scout or a member of one of the regular 
components of the Philippine Commonwealth Army while serving with 
Armed Forces of United States, the period of active service will 
be from the date certified by the Armed Forces as the date of 
enlistment or date of report for active duty whichever is later 
to date of release from active duty, discharge, death, or in the 
case of a member of the Philippine Commonwealth Army June 30, 
1946, whichever was earlier.  38 C.F.R. § 3.9(a) (1998).  


One who has not provided evidence of valid military service, such 
as the appellant in the instant case, never attains the status of 
claimant.  Consequently, VA is not obliged to determine whether 
there exists a well-grounded claim, nor obliged to assist him in 
developing facts pertinent to his contentions.  Aguilar, supra.

The United States will pay compensation to any "veteran" disabled 
by disease or injury incurred in or aggravated by active military 
service, who was discharged or released under conditions other 
than dishonorable from the period of service in which the disease 
or injury was incurred, provided the disability is not the result 
of the person's own willful misconduct.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

The law authorizes the payment of pension to a "veteran" of a war 
who has the requisite service and who is permanently and totally 
disabled from nonservice-connected disability not due to the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1502, 1521 
(West 1991).

The term "veteran" is defined by law as a person who served in 
the active military, naval or air service, and who was discharged 
or released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (1998).  

The term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any period 
of inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6 
(1998).





Service before July 1, 1946, in the organized military forces of 
the Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active military, 
naval, or air service for the purposes of any law of the United 
States conferring rights, privileges, or benefits upon any person 
by reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under (1) 
contracts of National Service Life Insurance entered into before 
February 18, 1946; (2) chapter 10 of title 37; and (3) chapters 
11[Compensation For Service-Connected Disability Or Death], 13 
[Dependency And Indemnity Compensation For Service-Connected 
Deaths] (except section 412(a)), and 23 of this title.  38 
U.S.C.§ 107(a).  

Service in the Regular Philippine Scouts is included for pension 
and compensation benefits.  38 C.F.R. § 3.8(a) (1998).  

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized commissioned 
officer, only if the person was a former member of the United 
States Armed Forces (including the Philippine Scouts), or the 
Commonwealth Army, prior to July 1, 1946, is included for 
compensation benefits.  38 C.F.R. §§ 3.8(c) and (d).  

The following certifications by the service departments will be 
accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a former 
member of the United States Armed Forces (including the 
Philippine Scouts), or the Commonwealth Army.  This excludes 
civilians.  See 38 C.F.R. §§ 3.8(d)(1) and (2) (1998).  



For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or burial 
benefits, the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department if 
the evidence meets the following conditions: (1) the evidence is 
a document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and exact 
copy of the document in the custodian's custody; and (2) the 
document contains needed information as to length, time, and 
character of service; and (3) in the opinion of the VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (1998).  However, when the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements of 38 C.F.R. § 3.203, 
the VA shall request verification of service from the service 
department.  

The Court has held that the VA is prohibited from finding, on any 
basis other than a service department document, which the VA 
believes to be authentic and accurate, or service department 
verification that a particular individual served in the United 
States Armed Forces.  Service department findings, therefore, are 
binding on VA for purposes of establishing service in the United 
States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  


Analysis

In the instant case, the RO forwarded the service information 
provided by the appellant to the appropriate service department 
(ARPERCEN).  In May 1995, the ARPERCEN responded that appellant 
had no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces. 



The ARPERCEN's determination that the appellant did not serve as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces, is binding upon the Board.  Additional documents provided 
by the appellant did not include any relevant information to be 
forwarded to ARPERCEN for further verification.  Consequently, 
there is no evidence of record that would warrant asking the 
service department to verify the alleged service again.  
Sarmiento v. Brown, 7 Vet. App. 80 (1994).  

Based upon the facts in this case, appellant's claim for 
entitlement to eligibility for VA benefits based on recognized 
military service lacks legal merit and must, therefore, be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Eligibility for VA benefits is not established and the appeal is 
denied.



________________________________
RONALD R. BOSCH
Member, Board of Veterans' Appeals


 

